DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses a multi-tenant network management system, comprising:  a cellular network operated by a first entity; a first virtual cellular network operated on the cellular network on behalf of a  second entity, wherein: the first virtual cellular network is mapped to a first set of level-of-service  operating parameters; a traffic monitoring system that monitors and compiles separate short-term  statistics and long-term statistics for the first virtual cellular network, wherein the short- term statistics cover a first predefined period of time that is shorter than a second  predefined period of time covered by the long-term statistics;  a virtual network management system in communication with the traffic monitoring system, wherein:  the virtual network management system, using the short-term statistics and the long-term statistics as inputs, determines how to modify one or more  properties of the first virtual cellular network to satisfy the first set of level-of- service operating parameters; and  the virtual network management system modifies the first virtual cellular network based on determining how to modify the one or more properties of the first virtual cellular network.

 Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses the multi-tenant network management system of claim 1, further  comprising: a second virtual cellular network operated on the cellular network on behalf of a third entity, wherein: the second virtual cellular network is mapped to a second set of level-of- service operating parameters that differ from the first set of level-of-service operating parameters. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses, wherein the traffic monitoring system further compiles separate short-term statistics and long-term statistics
for the second virtual cellular network. 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses wherein the virtual network management system uses a machine learning arrangement to determine how to modify the one or more properties of the first virtual cellular network. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses 1, wherein the virtual network management system modifying the first virtual cellular network comprises  altering an amount of wireless bandwidth assigned to the first virtual cellular network. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses wherein the virtual network management system modifying the first virtual cellular network comprises altering a network topology of the first virtual cellular network to decrease latency.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses, wherein the virtual network management system modifying the first virtual cellular network comprises  assigning additional processing resources to the first virtual cellular network. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses wherein the virtual network management system modifying the first virtual cellular network comprises moving processing capabilities closer to an edge of the first virtual cellular network. 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses, wherein the virtual network management system is further configured to output a long-term recommendation. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses wherein the 2 cellular network is a 5G New Radio (NR) cellular network.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses a method for managing a multi-tenant cellular network, the method comprising:  monitoring, by a cellular network, traffic associated with a first virtual cellular network operating on the cellular network, wherein:the cellular network is operated by a first entity;  the first virtual cellular network is operated on behalf of a second entity;  and  the first virtual cellular network is mapped to a first set of level-of-service  operating parameters;  compiling, by a virtual network management system, separate short-term statistics  and long-term statistics for the first virtual cellular network, wherein short-term statistics cover a time period of less than one week and long-term statistics cover a time period of more than one week;  determining, by the virtual network management system, using the short-term  statistics and the long-term statistics for the first virtual cellular network as inputs, how to  modify properties of the first virtual cellular network to satisfy the first set of level-of-service operating parameters; and  modifying, by the virtual network management system, the first virtual cellular network based on the determining.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses monitoring, by the cellular network, traffic associated with a second virtual cellular network operating on the cellular network, wherein: the second virtual cellular network is operated on behalf of a third entity;  and the second virtual cellular network is mapped to a second set of level-of- service operating parameters that differ from the first set of level-of-service operating  parameters. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses compiling, by the virtual network management system, separate short-term statistics and long-term statistics for the second virtual cellular network. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses. The method for managing the multi-tenant cellular network of claim 11, wherein determining how to modify properties of the first virtual cellular network to satisfy the first set of level-of-service operating parameters comprises using a machine learning  arrangement to determine how to modify the one or more properties of the first virtual cellular  network.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses wherein the machine learning arrangement comprises a neural network machine learning model. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses wherein the virtual network management system modifying the first virtual cellular network comprises altering an amount of wireless bandwidth assigned to the first virtual cellular network. 
 Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses wherein the virtual network management system modifying the first virtual cellular network comprises altering a network topology of the first virtual cellular network to decrease latency. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses determining, by the virtual network management system, how to modify properties of the second virtual cellular network to satisfy the second set of level-of-service operating parameters. 

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses wherein the cellular network is a 5G New Radio (NR) cellular network.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2021/0029576 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Sorond discloses a  non-transitory processor-readable medium, comprising processor-readable instructions configured to cause one or more processors to: monitor traffic associated with a first virtual cellular network operating on a cellular network, wherein: the cellular network is operated by a first entity; 6 the first virtual cellular network is operated on behalf of a second entity; the first virtual cellular network is mapped to a first set of level-of-service  operating parameters; compile separate short-term statistics and long-term statistics for the first virtual cellular network, wherein short-term statistics cover a time period of less than one week and  long-term statistics cover a time period of more than one week;  determine, using the short-term statistics and the long-term statistics for the first  virtual cellular network as inputs, how to modify properties of the first virtual cellular network to satisfy the first set of level-of-service operating parameters; and modify the first virtual cellular network based on the determining of how to
modify the properties of the first virtual cellular network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raleigh et al. (US 2011/0314145 A1) and Bahl et al. (US 2003/0053437 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463